UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MESFIN ASFAHA,
Petitioner,

v.
                                                                        No. 97-2557
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A29-925-095)

Submitted: April 30, 1998

Decided: May 21, 1998

Before ERVIN and MICHAEL, Circuit Judges, and
PHILLIPS, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Allan Ebert, LAW OFFICES OF ALLAN EBERT, Washington,
D.C., for Petitioner. Frank W. Hunger, Assistant Attorney General,
Karen Fletcher Torstenson, Assistant Director, Tina Potuto, Office of
Immigration Litigation, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Mesfin Asfaha petitions for review of a final order of the Board of
Immigration Appeals (Board) denying his application for asylum and
withholding of deportation. Because substantial evidence supports the
Board's decision, we affirm.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, in her discretion, to confer asylum on any refugee. 8 U.S.C.
§ 1158(a) (1994). The Act defines a refugee as a person unwilling or
unable to return to his native country "because of persecution or a
well-founded fear of persecution on account of race, religion, nation-
ality, membership in a particular social group, or political opinion."
8 U.S.C. § 1101(a)(42)(A) (1994); see M.A. v. INS, 899 F.2d 304, 307
(4th Cir. 1990) (in banc).

The "well-founded fear of persecution" standard contains both a
subjective and an objective component. An applicant may satisfy the
subjective element by presenting "`candid, credible, and sincere testi-
mony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992); see Figeroa
v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objective element
requires a showing of specific, concrete facts that would lead a rea-
sonable person in like circumstances to fear persecution. See
Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995,
999 (4th Cir. 1992).

A finding of past persecution creates a rebuttable presumption of
a well-founded fear of future persecution. See 8 C.F.R. § 208.13(b)(1)
(1997). This presumption may be rebutted by evidence demonstrating
that there is no longer a reasonable fear of future persecution, such as
when conditions in an alien's native country have changed signifi-
cantly. See 8 C.F.R. § 208.13(b)(2) (1997).

                    2
Eligibility for asylum can also be based on grounds of past perse-
cution alone even though there is "`no reasonable likelihood of pres-
ent persecution.'" Baka v. INS, 963 F.2d 1376, 1379 (10th Cir. 1992)
(quoting Rivera-Cruz v. INS, 948 F.2d 962, 969 (5th Cir. 1991)). To
establish such eligibility, an alien must show past persecution so
severe that repatriation would be inhumane. Id. ; see Matter of Chen,
20 I. & N. Dec. 16 (BIA 1989).

We must uphold the Board's determination that Asfaha is not eligi-
ble for asylum if the determination is "supported by reasonable, sub-
stantial, and probative evidence on the record considered as a whole."
8 U.S.C. § 1105a(a)(4) (1994). We accord the Board all possible def-
erence. See Huaman-Cornelio, 979 F.2d at 999. The decision may be
"reversed only if the evidence presented by [Asfaha] was such that a
reasonable factfinder would have to conclude that the requisite fear
of persecution existed." See INS v. Elias-Zacarias, 502 U.S. 478, 481
(1992).

Asfaha, who entered the United States as a nonimmigrant visitor in
July 1992, disagrees with the Board's finding that he lacked credibil-
ity and failed to qualify for asylum because of past persecution he suf-
fered on account of his political opinion. Our review reveals,
however, that substantial evidence supports the Board's finding that
Asfaha did not satisfy his statutory burden.

Evidence established that Asfaha, a native and citizen of Ethiopia,
joined the Tigra People Liberation Front (TPLF) in 1977 and worked
exclusively as a recruiter. Composed of people who were ethnically
Tigra, TPLF opposed the Mengitsu regime, the government in power
at that time. Asfaha testified that he was soon arrested by Mengitsu
authorities and incarcerated with other political prisoners. He was
held in a room so small the prisoners had to sleep in shifts and was
questioned, beaten, and threatened every few days. After forty days,
Asfaha was released. As a condition of release, he signed papers
agreeing to report to the government daily for a year and a half.

Asfaha did not have further contact with the TPLF until 1989,
when the TPLF became the Ethiopian People's Revolutionary Demo-
cratic Front (EPRDF). He then joined EPRDF and assisted with
recruitment. In 1991, EPRDF took control of the government. Asfaha

                    3
began experiencing ideological differences with the group and voiced
his complaints at meetings. After one such meeting in June 1991,
someone shot at Asfaha on his way home. Asfaha believed that the
EPRDF regional representative, Aregawi, was responsible for the
shooting. Asfaha came to the United States as a visitor in September
1991 for a month and a half. He testified that he did not apply for asy-
lum at that time because he was tricked into believing that Aregawi
was dead and that it was therefore safe to return to Ethiopia. On his
way home, Asfaha stopped in London for several weeks and attended
a political meeting where he gave a five minute speech.

Once back in Ethiopia, Asfaha returned to his job at the United
Nations and did not experience any difficulties until May 1992. At
that time, he testified, he was arrested at the direction of Aregawi,
who was in fact alive, and detained for a day and a half. After his
release, Asfaha testified that someone shot at his car. He also stated
that unknown individuals were calling his home while he was staying
in a hotel. He then left again for the United States. The record
includes a letter from Asfaha's sister dated August 5, 1992, which
states that since Asfaha's departure to the United States, officials
asked about him and recruited young children to report his move-
ments.

Asfaha maintains that the Board erred in finding that his claim
regarding fear of persecution by EPRDF lacks credibility and incor-
rectly found that past persecution he suffered did not merit a grant of
asylum on humanitarian grounds. He further contends that the Board
erred in finding that assuming he suffered past persecution, he could
not show a well-founded fear of future persecution in his home coun-
try because of the overthrow of the Mengitsu regime.

We conclude that substantial evidence supports the Board's finding
that Asfaha's claim that he fears persecution by ERPDF lacks credi-
bility. As noted by the Board, Asfaha made no reference in his written
asylum claim to his alleged detention by ERPDF in May 1992. Nor
did he mention the fact that Aregawi was actually alive upon Asfaha's
return to Ethiopia. Rather, in an affidavit discussing the basis for his
asylum claim, Asfaha stated that unnamed members of ERPDF came
to his house and intimidated him, causing him to fear arrest.

                    4
These omissions and discrepancies implicate the core of Asfaha's
asylum claim concerning fear of persecution by the current govern-
ment of Ethiopia and support the Board's finding that Asfaha
attempted at the hearing to improve his story. Moreover, contrary to
Asfaha's contentions, substantial evidence supports the Board's find-
ing that Asfaha's testimony was not detailed and persuasive. As the
Board pointed out, Asfaha failed to provide any details of what he
said at the June 1991 meeting or at the London conference. Addition-
ally, the fact that Asfaha remained unmolested in Ethiopia until May
1992 after his return from the United States casts doubt on his claim
that he was lured back home by the false report of Aregawi's death.
And finally, Asfaha's claim that the Board ignored the asylum offi-
cer's finding that Asfaha was credible is misplaced. The Board is not
bound by the asylum officer's decision and has the authority to make
its own credibility findings and to assess the legal sufficiency of the
evidence. See Huaman-Cornelio, 979 F.2d at 998.

Our review also discloses substantial evidence supporting the
Board's finding that even assuming Asfaha did indeed suffer past per-
secution, it was not severe enough to warrant a grant of asylum on
humanitarian grounds. We agree that while unfortunate, Asfaha's
detention and mistreatment by the Mengitsu regime in 1977 does not
merit a humanitarian grant of asylum based on past persecution alone.
As the Board observed, Asfaha was not tortured such that he reported
needing medical care and the conditions of confinement, while
unpleasant, were not extreme. In addition, we find that Asfaha could
not show a well-founded fear of future persecution because of
changes in country conditions in Ethiopia, notably the overthrow of
the Mengitsu regime. We note that Asfaha has already returned to
Ethiopia once on his own volition since the change of government.

The standard for withholding of deportation is more stringent than
that for granting asylum. See INS v. Cardoza-Fonseca, 480 U.S. 421,
431-32 (1987). To qualify for withholding of deportation, an appli-
cant must demonstrate a "clear probability of persecution." Id. at 430.
As Asfaha has not established entitlement to asylum, he cannot meet
the higher standard for withholding of deportation.

We accordingly affirm the Board's order. We dispense with oral
argument because the facts and legal contentions are adequately pre-

                    5
sented in the materials before the court and argument would not aid
the decisional process.

AFFIRMED

                    6